          Case 1:19-cr-00460-KMW Document 68 Filed 09/29/20 Page 1 of 1

                                                              usnc SONY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                              ELECTRONICALLY FILED ·
SOUTHERN DISTRICT OF NEW YORK
                                                              DOC #: _ _ _~r-=--.~
 ------------------------------                  X            DATE FILED: q / ~Ci        [,;i, .
 UNITED ST ATES OF AMERICA
                                                        ~,ORDER
                     - V. -


 TODD KOZEL,                                             SI 19 Cr. 460 (KMW)


             Defendant.
 ------------------------------                  X




                   WHEREAS, with the defendant's informed written consent, his guilty plea

allocution was made telephonically before a United States Magistrate Judge on September 24,

2020;

                   WHEREAS, the plea allocution was conducted telephonically because video

teleconferencing was not reasonably available;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

SO ORDERED:

Dated:      New York, New York
           ~Mb(,, l r)._ 2020    1,

                                               THE HONORABLE KIMBA M. WOOD
                                                 I
                                               UNITED STATES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK
